Case 19-10386   Doc 2   Filed 04/10/19   Entered 04/10/19 16:08:33   Desc Main
                           Document      Page 1 of 6
Case 19-10386   Doc 2   Filed 04/10/19   Entered 04/10/19 16:08:33   Desc Main
                           Document      Page 2 of 6
Case 19-10386   Doc 2   Filed 04/10/19   Entered 04/10/19 16:08:33   Desc Main
                           Document      Page 3 of 6
Case 19-10386   Doc 2   Filed 04/10/19   Entered 04/10/19 16:08:33   Desc Main
                           Document      Page 4 of 6
Case 19-10386   Doc 2   Filed 04/10/19   Entered 04/10/19 16:08:33   Desc Main
                           Document      Page 5 of 6
Case 19-10386   Doc 2   Filed 04/10/19   Entered 04/10/19 16:08:33   Desc Main
                           Document      Page 6 of 6
